Citation Nr: 1045471	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for heart disease.    

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial review 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  
The Veteran's hearing transcript reflects that this waiver 
applies to both the evidence submitted at the time of the August 
2010 hearing and the evidence that was mailed to the Board 
following the hearing.

The issues of entitlement to service connection for heart disease 
and a lung disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for heart disease and 
emphysema was denied by rating decision in August 1971.

2.  The additional evidence received since the August 1971 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims of 
entitlement to service connection for heart disease and a lung 
disability.


CONCLUSION OF LAW

Evidence added to the record since the August 1971 rating 
decision is new and material; thus, the claims of entitlement to 
service connection for heart disease and a lung disability are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The Board believes that the evidence has been developed to the 
extent necessary to adjudicate the issue of whether new and 
material evidence has been received to reopen the Veteran's 
claims of entitlement to service connection for heart disease and 
a lung disability.  As will be discussed in greater detail below, 
the Board finds that new and material evidence has been 
submitted, and that the claims should be reopened.  Any 
additional evidentiary development that is necessary before these 
claims can be adjudicated on the merits will be discussed in 
greater detail in the REMAND portion of this document.

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for 
heart disease and a lung disability.  He essentially contends 
that he suffers from such disabilities as a result of his 
military service.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the evidence is presumed credible unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran's claims of entitlement to service connection for 
heart disease and emphysema were originally denied in an August 
1971 rating decision.  This decision cited a lack of current 
diagnoses, a lack of evidence of heart disease in service, and 
the lack of an emphysema diagnosis in service.  The Veteran was 
notified of this decision later that month, and he did not 
appeal.  Among the evidence of record at the time of the August 
1971 denial were the Veteran's service treatment records and a 
July 1971 VA examination report.  

The Veteran's service treatment records reflect that he sought 
treatment for chest pain and shortness of breath in April 1971, 
including a chest x-ray showing a small heart and symptoms 
suggestive of emphysema.  Chest pain was also noted in records 
from January 1968 and November 1969.  The July 1971 VA 
examination report did not find heart disease or emphysema.  
There was, therefore, no objective medical evidence of current 
heart disease or lung disability at the time of the prior denial.  

Since the August 1971 rating decision, the Veteran has submitted 
current VA and private medical records.  Among these records are 
December 1999 cardiology treatment records and a July 2007 VA 
medical record listing diagnoses of chronic obstructive pulmonary 
disease (COPD) and coronary artery disease (CAD).  

The Board finds that these medical records constitute new and 
material evidence to reopen the Veteran's claims of entitlement 
to service connection for heart disease and a lung disability.  
This evidence is new in that it was not of record at the time of 
the August 1971 rating decision.  It is material in that it 
contains objective evidence of current cardiac and lung 
disabilities, which was not of record at the time of the prior 
rating decision.  In short, the Board finds that this evidence 
constitutes new and material evidence in that it is neither 
cumulative nor redundant of previously submitted evidence, and it 
appears to raise a reasonable possibility of substantiating the 
Veteran's claims.  

Accordingly, the Board finds that new and material evidence has 
been submitted to reopen the claims of entitlement to service 
connection for heart disease and a lung disability.  To this 
extent, the benefits sought on appeal are granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for heart disease is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a lung disability is 
reopened.


REMAND

The Veteran has claimed entitlement to service connection for 
heart disease and a lung disability, which he essentially 
contends are related to service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  The Court in McLendon observed that the third prong, 
which requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a low 
threshold.  Id. at 83.

The Board finds that the first McLendon element is satisfied by 
the evidence of current COPD and CAD, including the December 1999 
private medical records and the July 2007 VA medical records that 
were found to constitute new and material evidence above.  

The second McLendon element is also satisfied for both of the 
issues at hand, as service treatment records reflect that the 
Veteran sought treatment for cardiac and pulmonary symptomatology 
while in service.

As noted above, the third McLendon element has a low threshold.  
The Board finds that this element is satisfied by the Veteran's 
lay testimony, including at his August 2010 Board hearing, that 
he has experienced symptoms such as chest pain, coughing, and 
shortness of breath since the 1970s.  The Board observes that, 
although the Veteran is a lay person, he is competent to report 
suffering chest pain, coughing, and shortness of breath.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  

Finally, the Board finds there is not sufficient evidence of 
record to decide this claim.  Therefore, the Board finds that a 
remand for a VA examination is warranted.

At his hearing, the Veteran testified that he sought treatment at 
a VA medical center in 1972.  It is unclear where the Veteran 
received this treatment.  On remand, the AMC should obtain these 
records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's 
outstanding VA medical records, including any 
records showing treatment from 1972, and 
ensure that those copies are associated with 
the claims file.

2.  Following the above, arrange for the 
Veteran to undergo a VA examination or 
examinations to determine the nature and 
etiology of any current heart and lung 
disabilities.  The claims folder must be 
thoroughly reviewed by the examiners in 
connection with the examinations, and a 
complete history should be elicited directly 
from the Veteran.  Any tests and studies 
deemed necessary by the examiners should be 
conducted.  All findings should be reported 
in detail.  

The examiners should identify any pertinent 
cardiac and pulmonary pathologies found and 
should diagnose any current cardiac and 
pulmonary disabilities.  As to any such 
disability identified on examination, the VA 
examiners should express an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that any such 
disability had its onset in service or is 
otherwise related to any incident of service.  
Any opinion expressed must be accompanied by 
a complete rationale.

3.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


